UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50484 Marshall Edwards, Inc. (Exact name of registrant as specified in its charter) DELAWARE 51-0407811 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 11975 El Camino Real, Suite 101 San Diego, CA 92130 (Address of principal executive offices) (Zip Code) (858) 792-6300 Registrant’s telephone number, including area code: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer x Accelerated filero Smaller reporting entityo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of October 31, 2010 the number of shares outstanding of the issuer’s common stock, $0.00000002 par value, was 7,346,324. MARSHALL EDWARDS, INC. INDEX PART I FINANCIAL INFORMATION Page Item 1: Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2010 and June 30, 2010 3 Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 and for the period from December 1, 2000 (inception) through September 30, 2010 4 Consolidated Statements of Cash Flows for the three months ended September 30, 2010 and 2009 and for the period from December 1, 2000 (inception) through September 30, 2010 5 Consolidated Statement of Stockholders’ Equity 6 Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operation 19 Item 3: Quantitative and Qualitative Disclosures about Market Risk 28 Item 4T: Controls and Procedures 29 PART II OTHER INFORMATION Item 6: Exhibits 30 SIGNATURES 31 2 PART IFINANCIAL INFORMATION Item 1: Financial Statements MARSHALL EDWARDS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, June 30, (unaudited) (Note 1) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses and other current assets 91 Total current assets Plant and equipment, net 48 3 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued expenses Amount due to related company Total current liabilities Stockholders' equity: Preferred stock, $0.01 par value, authorized 100,000 shares, none outstanding - - Common stock, $ 0.00000002 par value, 113,000,000 authorized shares; shares issued and outstanding: 7,346,324 at September 30, 2010 and 7,346,324 at June 30, 2010 - - Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the consolidated financial statements. 3 MARSHALL EDWARDS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (Unaudited) Three Months Ended September 30, Period from December 1, 2000 (Inception) through September 30, Revenues: Dividends received $
